DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0029819 (Palmer) as evidenced by US 2009/0062452 (Harder)
Palmer discloses a composition comprising:
a polyamide inclusive of polyamides of Group (III) comprising about 20 to about 35 mole % of a semiaromatic repeat unit and about 65 to 80 mole % of an aliphatic repeat unit (embraces Applicant’s copolyamide 66/6A);
a polyhydric alcohol (meets Applicant’s additive); and
a reinforcement agent inclusive of non-circular glass fibers having a ratio of the length of the major axis to that of the minor axis of about 1.5:1 to about 6:1 (reasonably meets Applicant’s flat glass fibers)
(e.g., abstract, [0012-0016], [0056-0061], [0076], [0082], [0096], [0114], [0135-0136], examples, Table 8, claims).   As evidenced by Harder (e.g., abstract, [0104]), non-circular glass fibers, in particular those having a rectangular shape, are flat glass fibers.  Accordingly, it is reasonably believed that Palmer’s non-circular glass fibers are flat glass fibers.
Palmer’s Table 8 provides a composition comprising:
57.81 wt.% Group III PA 66/6T of unknown 66:6T molar ratio;
5.00 wt.% Group II PA 6 (meets Applicant’s additive and amount thereof);
 35.00 wt.% non-circular glass fibers (meets Applicant’s flat glass fibers and amount thereof);
0.69 wt.% black pigment (meets Applicant’s additive and amount thereof); and
1.50 wt.% DPE dipentaerythritol (meets Applicant’s’ additive and amount thereof).
As to claims 1, 4, 5 and 7, while the Group III PA 66/6T used in Table 8 is not defined in terms of 66:6T molar ratio, in light of [0056-0060], it is clear that the 66:6T molar ratio ranges from about 65:35 to 80:20, overlapping Applicant’s 66:6A molar ratio.  Accordingly, it would have been within the purview of Palmer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a Group III PA 66/6T having a 66:6T molar ratio ranging from 70:30 to 65:35, with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 2, Palmer’s Group III polyamides have a melting point of at least 210˚C [0056].  It would have been obvious to one having ordinary skill in the art to use a Group III polyamide 66/6T have a melting point of at most 300 ˚C for its expected additive effect.
As to claim 3, it would be expected that Palmer’s similarly-constituted Group III polyamides 66/6T would necessarily possess the same viscosity number because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
As to claim 8, Palmer’s non-circular glass fibers have a ratio of the length of the major axis to that of the minor axis of about 1.5:1 to about 6:1.
As to claim 9, Palmer’s Table 8 example has black pigment and DPE heat stabilizer (meet Applicants’ additive and amount thereof).  As to the polyamide 6, it would have been obvious to one having ordinary skill in the art to either eliminate or replace said polyamide 6 with its viable functional alternative polyamide 66, as per such being illustrative of Group II polyamides [0055].  
As to claims 10-13, Palmer’s molded parts have similar utility [0107].
Response to Arguments
Applicant's amendments filed April 21, 2022 are not effective in overcoming the 35 USC 103 rejection over Palmer.
 In essence, Palmer’s composition per Table 8 differs from the present claims in that the exemplified Group III PA 66/6T is not defined in terms of 66:6T molar ratio. Palmer, however, discloses Group III polyamides 66/6T having a 66:6T molar ratio ranging from about 65:35 to 80:20, embracing Applicant’s 66:6A molar ratio of 70:30 to 65:35.  Accordingly, it would have been within the purview of Palmer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a Group III PA 66/6T having a 66:6T molar ratio of 70:30 to 65:35 with the reasonable expectation of success.
Applicant’s contention that the use of inventive PA 66/6T (65:35) gives rise to surprising benefits as compared to comparative PA 66/6T (55:45) is not well taken.  This is because the comparative PA 66/6T (55:45) is not germane to Palmer’s disclosure, which does not include a PA 66/6T (55:45).
Applicant’s assertion that there is no hint that Palmer’s glass fibers A and B are flat glass fibers is not well taken.  This is because Palmer discloses glass fibers with noncircular cross-section, which as evidenced by Harder (e.g., abstract, [0104]) are flat glass fibers.
In response to Applicant’s argument that Palmer does not teach or suggest the same property improvements, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765